The opinion of the Court was delivered by
Gibson, C. J.
There is no question that the courts here have not jurisdiction of marital duties abroad; and were we required to decree alimony for'desertion before the parties were domiciled in the State, we would be bound to refuse it. But the refusal of a foreigner to receive his wife, when she has followed him hither, is a virtual turning of her out of doors. Our statute is a municipal regulation for the protection of the community as well as the wife. Now whatever may be the demerits of either party as to transactions in Ireland, about which we know nothing, it is sufficient for the purposes of the present adjudication that the libellant is the lawful wife of the respondent, and that when she rejoined him here he refused to maintain her. It is proper therefore that he, and not the community, bear the burthen of her support.
Decree affirmed.